DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on June 28, 2019.  As directed by the amendment: no claims have been amended, claims 1-20 have been canceled, and new claims 21-41 have been added.  Thus, claims 21-41 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites the limitation "the lateral headgear connector arms" in line 11.  There is insufficient antecedent basis for this limitation in the claim since the headgear connector arms have not been defined as “lateral” headgear connector arms.
Claims 34-41 are rejected based solely on their dependency to rejected claim 33.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 22, 25, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berthon-Jones et al. (US 2006/0118117).
As to claim 21, Berthon-Jones discloses a patient interface for delivering pressurized breathable gas to a patient, the patient interface (Figs. 53A-53G, paragrpah 

    PNG
    media_image1.png
    695
    769
    media_image1.png
    Greyscale

As to claim 22, Berthon-Jones discloses that the pair of lateral headgear connector arms 605 are made of flexible material (the frame 600 which includes the lateral members 605 is flexible, see paragraph [0205]).  
As to claim 25, Berthon-Jones discloses that the pair of lateral headgear connector arms 605 are placed towards a base of the sealing portion C (the base of the sealing portion/cushion C is considered the outward facing surface in contact with the frame 600, see Fig. 53F).  
As to claim 29, Berthon-Jones discloses an air delivery tube connector E attached to the supporting portion and configured to connect to an air delivery tube (see Fig. 53F).  
Claims 33-41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rummery et al. (US 2010/0307502).
As to claim 33, Rummery discloses a patient interface (Fig. 18f, 18g) for delivering pressurized breathable gas to a patient, the patient interface comprising: a cushion 328, 329 with sides 328 that are adapted to engage with and form a seal with sides of the patient's nose (see Figs. 42a-43c); a supporting portion 64 (swivel ring 64 attached to flange 326 of cushion base 329, see Fig. 17h-17j, paragraph [0261]) that is in contact with and supports the cushion 328, 329 (see Fig. 17j); headgear 74 (see Fig. 18d-18g) comprising a pair of headgear straps 74l, 74r; and a pair of flexible headgear connector arms (extensions 323 on either side, see Fig. 18d-18g, paragraphs [0244]-[0245]) arranged to flex around an axis that extends through the flexible headgear connector arm so that an angle between each flexible headgear connector arm 323 and the cushion 328, 329 is adjustable (see Figs. 42a-43c, paragraphs [0269]-[0271] describe how the patient interface bends and flexes in various directions, paragraph [0150] describes that the patient interface structure including the connectors can be formed of flexible silicone), each flexible headgear connector arm comprising a headgear tab 322l, 322r (see Fig. 18d, 18g, paragraphs [0244]-[0245]) attachable to a respective one of the headgear straps 74l, 74r, wherein the flexibility of the lateral headgear connector arms allows the headgear straps to touch an outer surface of the cushion when the headgear straps are connected to the headgear tabs (see Figs. 42a-43c, paragraphs [0269]-[0271], see also Fig. 18b where the end of strap 74 touches an outer surface of the cushion base 329).  

As to claim 35, Rummery discloses that each headgear strap 74 intervenes between a respective one of the flexible headgear connector arms 322, 323 and the cushion 329 when the headgear straps 74 are connected to the headgear tabs 322 (see Figs. 18d).  
As to claim 36, Rummery discloses that each headgear tab 322 is configured to be inserted through an opening (cut out 84, Fig. 18d, 18e) in a respective one of the headgear straps 74 (see paragraph [0244]-[0245]).  
As to claim 37, Rummery discloses that the cushion 328, 329 comprises an upper lip engagement portion 360a (Fig. 33a) configured to engage and seal with the patient's upper lip (paragraph [0189]).  
As to claim 38, Rummery discloses that the cushion comprises a nose tip engagement portion configured to engage and seal with the patient's nose tip (see Fig. 43b where a portion of the cushion base 329 contacts the nose tip). 
As to claim 39, Rummery discloses an air delivery tube connector 17 attached to the supporting portion 64 and configured to connect to an air delivery tube 16 (see Fig. 17j, paragraph [0261]).  
As to claim 40, Rummery discloses that the air delivery tube connector 17 forms a gas washout vent 62 (shown and described in Fig. 9a, paragraph [0258], also shown on elbow 17 in Fig. 17j).  
As to claim 41, Rummery discloses that the patient interface further comprises the air delivery tube 16 (see Fig. 17j).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rummery et al. (US 2010/0307502), in view of Berthon-Jones et al. (US 2006/0118117).
As to claim 21, Rummery discloses a patient interface (see embodiment of Figs. 45a-45e) for delivering pressurized breathable gas to a patient 1, the patient interface comprising: a flexible sealing portion 2 with an orifice 19 (Fig. 45b) and sides that are adapted to engage with and form a seal with sides of the patient's nose (see Fig. 45c), the orifice 19 being configured so that a supply of breathable gas is deliverable to the patient through the orifice 19; a supporting portion 6 that is in contact with and supports the flexible sealing portion 2; and a pair of lateral headgear connector arms 38 arranged 
Rummery does not disclose that each lateral headgear connector arm comprises a headgear tab, wherein the angle between each lateral headgear connector arm and the orifice is adjustable, and wherein the flexibility of the lateral headgear connector arms allows the headgear tabs to touch an outer surface of the flexible sealing portion.  However, Berthon-Jones teaches a patient interface (Figs. 53A-53G) having lateral headgear connector arms 610, each lateral headgear connector arm 610 comprising a tab (fins 620, see Figs. 53B, 53C, 53E), the angle between each lateral headgear connector arm 610 and orifice of the cushion C being adjustable (see arrows in Fig. 53C), and the flexibility of the lateral headgear connector arms 610 allows the headgear tabs 620 to touch an outer surface of the flexible sealing portion C (paragraphs [0203]-[0205] describe how the tabs/fins 620 are moved inwardly to pinch the sides of the patient’s nose when the headgear straps are tightened, since the tabs/fins 620 are attached to the cushion/sealing portion C, the flexibility of the headgear connector arms 610 still allows the tabs/fins to maintain contact with the cushion/sealing portion C).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface of Rummery so that the headgear connector arms include headgear tabs and are flexible so that the tabs engage and pinch the cushion/sealing portion when the straps are tightened, as taught by Berthon-Jones, in order to provide an improved seal against the sides of the patient’s nose.

As to claim 27, the modified patient interface of Rummery discloses that the flexible sealing portion 2 comprises an upper lip engagement portion configured to engage and seal with the patient's upper lip (see Fig. 45e of Rummery).  
As to claim 28, the modified patient interface of Rummery discloses that the flexible sealing portion 2 comprises a nose tip engagement portion configured to engage and seal with the patient's nose tip (see Fig. 45e of Rummery).  
Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones et al. (US 2006/0118117), in view of Rummery et al. (US 2010/0307502).
As to claim 30, Berthon-Jones lacks detailed description as to the limitation that the air delivery tube connector (elbow E, Fig. 53F) forms a gas washout vent.  However, Rummery teaches a gas washout vent 62 on an air delivery tube connector/elbow 17 (shown and described in Fig. 9a, paragraph [0258], also shown on elbow 17 in Fig. 17j).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface of Berthon-Jones to include a gas washout vent on the air delivery tube connector, as taught by Rummery, in order to reduce rebreathing of exhaled CO2 by the patient.
.  
Allowable Subject Matter
Claims 23, 24, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marque et al. (US 2007/0209663), Veliss et al. (US 2010/0313891) and Sleeper et al. (US 2005/0028822) each disclose a patient interface having lateral headgear connector arms in contact with an outer surface of a cushion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785